Citation Nr: 1714604	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  07-38 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975, with prior active service totaling one year, three months, and five days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A November 2006 rating decision denied the Veteran's claim of entitlement to service connection for major depressive disorder (claimed as mental disorder).  An August 2008 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.

In March 2012, the Board recharacterized the Veteran's appeal to encompass a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded the matter for further development.  In January 2013 and January 2015, the Board again remanded the Veteran's claim.

On a February 2009 VA Form 9, the Veteran requested a Board hearing.  In a June 2010 Statement, the Veteran contacted VA to withdraw his request.  Accordingly, the Board finds that the Veteran's request for a Board hearing has been withdrawn.

The Board notes that the Veteran testified before a Decision Review Officer (DRO) in September 2010.  A transcript of that proceeding is of record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder, to include PTSD and major depressive disorder, is casually related to, or aggravated by, his active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2006.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case (SOC) in April 2007 (major depressive disorder) and February 2009 (PTSD), as well as a supplemental statement of the case (SSOC) in October 2010, November 2012, November 2013, June 2016, and July 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA medical records, private medical records, buddy statements, and the Veteran's contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was also provided with a VA examination in September 2013.  Additionally, an addendum medical opinion was obtained in May 2016.  Review of the examination report and medical opinions reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that there was substantial compliance with the Board's January 2015 remand instructions.  Specifically, the RO first obtained all pertinent VA medical records and associated them with the claims file.  Next, as directed, an addendum medical opinion was obtained addressing whether the Veteran meets the diagnostic criteria for PTSD and to address whether any other diagnosed acquired psychiatric disorder is related to service.  Finally, the matter was readjudicated in a June 2016 and July 2016 SSOC, as directed by the Board.  Accordingly, there was substantial compliance with the Board's prior remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, on the basis that it was incurred in or aggravated by service.
Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309 (a).  In this case, the Veteran has been diagnosed with various mental disorders, to include PTSD and major depressive disorder.  See September 2013 VA Examination; see also January 2013 VA Mental Health Note.  However, neither psychiatric disorder is considered to be a "chronic disease" under 38 C.F.R. § 3.309 (a).  Therefore, service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The evidence of record establishes that the Veteran has a current diagnosis of depressive disorder NOS.  See May 2016 VA Addendum Opinion.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's currently diagnosed acquired psychiatric disorders and his active military service, the Veteran's service entrance examination and separation examination reports contain no complaints, history, diagnosis, or findings pertaining to a psychiatric disorder.  In August 1973, the Veteran reported to the emergency room with symptoms of erythematous, swollen tonsils, vomiting, and chills.  The impression was anxiety and the Veteran was provided with one dose of Valium 10 mg and returned to work.  The next day, the Veteran reported to the emergency room with symptoms of dizziness, chills, lightheadedness, and cough.  The impression was viral syndrome.  Aside from the one-time treatment for anxiety in August 1973, no further complaints, diagnosis, or findings pertaining to a psychiatric disorder is shown in the Veteran's STRs.

In an October 2005 VA treatment record, the Veteran reported an onset of depression following a coronary artery bypass graft (CABG) in June 2005.  Since then, he has been sad, not enjoying things, feeling anxious, and is easily frustrated and irritable.  The attending physician diagnosed the Veteran with major depressive disorder.  The physician noted that the Veteran had a 4 month history of depressive illness starting almost immediately after he had a 3 vessel CABG in June.
	
In a December 2005 VA treatment record, the Veteran reported that he suffered a light stroke and triple bypass surgery in June, and had then become depressed.  He expressed feelings regarding his loss of physical ability to stand for long periods of time and limitations related to lifting resulting in not being able to return to work.  The Veteran also reported problems with anxiety and becoming easily agitated. 

A January 2006 treatment record documents the Veteran's down mood, anxiety, and frustration.  The clinical psychologist indicated that the Veteran's symptoms of depression and anxiety began after coronary artery bypass graft.

A February 2006 VA diabetes clinic consult documents the Veteran's current medical history as having depression after a heart attack, which has gotten worse.  The medical record also indicates that there is no PTSD and no bipolar disorder.

In a March 2006 VA treatment record, the Veteran reported continued problems with anxiety and depression.  The staff psychologist indicated that the Veteran's reported symptoms appear to be secondary to his recent heart bypass surgery and mild stroke.  The Veteran indicated that he recently joined a support group.

In a March 2006 private medical record, Dr. P.R. indicated that he had not seen the Veteran since November 2005.  At that time, Dr. P.R. indicated that they were working on a work-hardening program for the Veteran to adjust to the signs and symptoms consistent with a posttraumatic stress disorder status post coronary artery bypass graft and his deconditioning associated with his CABG surgery.

An October 2007 VA medical record indicates that the Veteran was seen for a screening appointment to address whether he is suffering from PTSD.  After engaging in a discussion with the Veteran regarding his military experiences, the psychologist indicated that the Veteran appears to be experiencing some symptoms of PTSD, but it is unclear whether he meets the full criteria for the disorder.

In September 2010, the Veteran testified before a DRO.  He testified that, while stationed in Germany, he worked in a hospital and saw injured soldiers returning from Vietnam.  September 2010 DRO Hearing at 7.  The Veteran indicated that he did not have an actual diagnosis of PTSD, but did note that he was undergoing group counseling for the condition.  Id. at 6.  The Veteran also stated that when he gets around people that are really sick and are hurting, that it brings back a lot of anger, stress, and anxiety in his life.  Id. at 7.

In a September 2010 letter, the Veteran's ex-spouse, Ms. L.J., discussed first noticing the Veteran's anger problems only three days after their marriage in 1979.  She stated that the Veteran has had many episodes of unexplainable anger that sometimes became physical.  She also reported "wild & unpredictable" actions when awakened from a sound sleep. 

October 2011 and January 2012 VA treatment records document an assessment of recurrent major depressive disorder and chronic PTSD.  The records indicate that the Veteran was instructed to continue Zoloft 250 mg for PTSD/depression.

In September 2013, the Veteran was provided with a VA PTSD examination.  The Veteran reported symptoms of irritability, less interest in once preferred activities, poor sleep, difficulty with concentration and focus, lack of motivation, and some self-isolative preferences.  The Veteran reported a stressor of contact with wounded and disabled soldiers returning from Vietnam while he was stationed in Germany.  However, the examiner indicated that the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV criteria based on the examination.  The examiner noted that the Veteran's claimed stressor was not related to the Veteran's fear of hostile military or terrorist activity.

The examiner diagnosed the Veteran with depressive disorder NOS, and noted that the Veteran's symptoms of depression appear related to post-military life stressors.  After discussing pertinent medical records, including a March 2006 medical record indicating that the Veteran's "reported symptoms appear to be secondary to recent heart bypass surgery and mild stroke," the examiner opined that the Veteran's current diagnosis of depressive disorder NOS is less likely than not (less than 50 percent) onset during the Veteran's period of military service, or is otherwise attributable thereto.  In support of this determination, the examiner noted that the Veteran's mental health history was negative while in service and his post-service records indicate that the Veteran began receiving mental health service after his physical and medical problems became more severe in 2005.

The examiner documented the presence of obsessive compulsive personality disorder traits.  However, the examiner indicated that the Veteran did not have more than one mental disorder diagnosed.  The examiner assigned the Veteran a GAF score of 55.  The examiner also noted that the Veteran fails to exhibit any symptoms of psychosis.  He also noted that, although the Veteran has reported auditory hallucinations and visual hallucinations in the past, upon further query, the Veteran described the auditory hallucinations as "internal dialogue about what I should or should not do," and described his visual hallucinations as "seeing the faces of the injured soldiers."
  
The Board notes that the September 2013 VA examiner's opinion is highly probative regarding the Veteran's acquired psychiatric disorders, as it represents the conclusions of a medical professional specializing in mental disorders, and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination.

In May 2016, an addendum opinion was obtained from the same examiner who conducted the September 2013 VA examination.  In response to the Board January 2015 remand questions, the examiner indicated that the Veteran fails to meet DSM V (or then DSM-IV) diagnostic criteria for PTSD.  Next, the examiner identified depressive disorder NOS as the only psychiatric disorder present and opined that the Veteran's current diagnosis of depressive disorder NOS is less likely than not onset during the Veteran's period of military service, or is otherwise attributable thereto.  The examiner also indicated that the Veteran fails to exhibit any symptoms of psychosis.  Lastly, the examiner directed the Board to refer to the initial September 2013 VA PTSD examination for additional detail.

The Board notes that the May 2016 addendum opinion is highly probative regarding the Veteran's acquired psychiatric disorders, as it represents the conclusions of a medical professional specializing in mental disorders, and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination in September 2013.

Based on the foregoing evidence of record, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is not warranted, because the most probative evidence of record demonstrates that it is less likely than not that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to his active service.

The Board recognizes the Federal Circuit's recent decision in Kays v. Snyder, which held that the U.S. Court of Appeals for Veterans Claims (CAVC) had "correctly determined that the regulations require credible supporting evidence that the claimed in-service stressor occurred to the veteran" in considering 38 C.F.R. § 3.304 (f).  846 F.3d 1208 (Fed. Cir. 2017).  In Kays, the Federal Circuit affirmed a CAVC decision affirming the Board's denial of service connection for PTSD due to the absence of credible supporting evidence of the claimed in-service stressor.  The appellant argued that "a current medical diagnosis of PTSD" is evidence on its own that the claimed in-service stressor occurred.  However, the Federal Circuit found that this "misunderstands the ordinary role of a physician diagnosing PTSD.  A physician is not expected to do a detailed investigation of a veteran's claimed in-service stressors.  And a physician's diagnosis of PTSD does not necessarily identify what stressor caused it.  Indeed, PTSD could result from an event not identified by the veteran.  That is why the regulation requires the veteran to separately submit credible supporting evidence that the claimed in-service stressor occurred."  Kays v. Snyder, 846 F.3d at 1212.

Here, the Board acknowledges the October 2011 and January 2012 VA treatment records noting an assessment of recurrent major depressive disorder and chronic PTSD.  However, these records do not include any other information regarding the Veteran's apparent PTSD diagnosis, to include identifying what stressor caused it.  In finding that the Veteran does not have PTSD, the current medical opinions of record have discussed the Veteran's claimed in-service stressor of seeing injured soldiers returning from Vietnam and still reached a conclusion that the Veteran did not have a PTSD diagnosis conforming to either DSM V or IV diagnostic criteria.  As a result, the Board finds that these two records have little probative weight.

Accordingly, to the extent that the medical evidence addresses whether the Veteran has PTSD, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has PTSD, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Further, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has PTSD, falls outside the realm of common knowledge of a lay person.  Consequently, his statements as to a current diagnosis of PTSD, which is related to his service, are not probative.

Furthermore, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a layperson and the Veteran is, therefore, not competent to provide evidence on the issue of causation.  See Jandreau, supra at n.4.  Therefore, the Veteran's opinion that purports to establish a nexus relating his acquired psychiatric disorder to active service is of no probative value.  Moreover, the medical evidence of record indicates that it is less likely than not that the Veteran's depressive disorder is related to service and is, in fact, related to his status post-coronary artery bypass graft (CABG) in June 2005.

As a preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder is etiologically related to service, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


